DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been cancelled.
Claims 21-40 have been added.
Claims 21-40 are pending.

Information Disclosure Statement

No IDSs have been received by the Office.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US Patent No. 9,667,640; claims 1-24 of US Patent No. 9,922,097; claims 1-20 of US Patent No. 10,164,994; and US Patent No.  10,778,710. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patented claims read on the limitations of the instant application.


16/944127
9,667,640
10,164,994
10,778,710
Difference
Claims 21 and 22: querying a plurality of events derived from raw data to generate a search result; causing display, within an alert user interface (UI), of an event of the plurality of events included in the search result; receiving, based at least in part on one or more inputs to the alert UI, a request to execute an alert action for the event; determining configuration information corresponding to the alert action; based at least in part on the configuration information and the request, generating a payload including one or more values determined based at least in part on information associated with the event; and causing execution of the alert action based at least in 


Claim 2, allowing a user to manually invoke an alert action based on a result set




16/944127
9,922,097
Difference
Claims 21 and 22: querying a plurality of events derived from raw data to generate a search result; causing display, within an alert user interface (UI), of an event of the plurality of events included in the search result; receiving, based at least in part on one or more inputs to the alert UI, a request to execute an alert action for the event; determining configuration information corresponding to the alert action; based at least in part on the configuration information and the request, generating a payload including one or more values determined based at least in part on information associated with the event; and causing execution of the alert action based at least in part on the payload and wherein the configuration 



‘097 have the details of performance or security issues, which is not seen as patentably distinct from the instant application.

The main difference between the instant application and the patented limitations is the order in which the limitations are listed. The use of substitution tokens is a dependent limitation in the instant application.




Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573.  The examiner can normally be reached on M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S POWERS/Primary Examiner, Art Unit 2419